                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA
                                                      No.    16 CR 109
v.,                                                   Judge Robert M. Dow

RALPH GARCIA

      MOTION FOR IMMEDIATE DISCLOSURE OF IMPEACHING EVIDENCE

       Defendant Ralph Garcia, by her attorney John C. Legutki, respectfully moves this Court and

moves this Court, pursuant to Federal Rules of Criminal Procedure and the principles enunciated in

Giglio v. United States, 427 U.S. 97 (1976) and United States v. Bagley, 473 U.S. 667 (1985) moves

the Court to require the government to disclose immediately any previously undisclosed evidence or

information in its possession, custody, or control, the existence of which is known, or by the exercise

of due diligence may become known, which bears in any fashion upon the credibility of a

government witness, agent, cooperating individual, confidential informant, or co-defendant, or which

consists of documents or tangible objects which are material to the preparation of the defense or are

intended for use by the government as evidence at trial.

       Defense counsel has received from the government certain information and documents

pursuant to Local Rule 2.04. Counsel has no reason to believe that the government has failed to

comply fully with this requirement. Indeed, the government produced such materials in its February

21, 2019 letter. However, the instant motion is nonetheless required in order to preserve on the

record any issues under the foregoing authorities, as the protections afforded thereunder are

contingent upon a defense request. See Bagley, 437 U.S. at 671 (failure to disclose evidence after

specific request more likely to be holed “material” since defense counsel may have detrimentally

                                                  1
relied upon evidence not being in existence).

        For the same reason, defense counsel specifically requests such impeaching evidence with

respect to any government witness/informant. During the pendency of the charged time-period,

individuals were working as government informants and potential government witnesses.

        It is the good faith belief of the Defendant that any informants are essential witnesses in the

government’s case-in-chief and such informants or witness may have sustained during his lifetime

criminal convictions. The Defendant urges that any informant or witnesses credibility will be very

much in issue at trial and that impeachment of that credibility is entirely proper. Discovery of such

impeachment in the actual or constructive possession of the government is likewise entirely proper.

        The information requested includes, but is not limited to, the following:

        1. Any documentary evidence or information which contradicts or is inconsistent with the

expected testimony of any witness for the government.

        2. Any prior statements of a witness for the government which are inconsistent with his or her

expected trial testimony.

        3. Any grants of immunity, favors, or promises of any kind made to a witness in connection

with obtaining his or her testimony, whether bargained for or not. This includes any plea agreement

entered into between the government and the witness pursuant to which, or as a result of which, the

witness is testifying against the accused in this case or on behalf of the result of which, the witness is

testifying against the accused in this case or on behalf of the government at any other trial, grand jury

or other proceeding or is furnishing data or information to the government.

        4. An accounting of any money paid to any witness by the government including, but not

limited to, rewards, subsistence payments, expenses or payments made for specific information


                                                    2
supplied to the government, as well as any record of payment of local, state, or federal funds made to

such persons.

       5. Any assistance provided by any attorney or agent of the government to a witness for any

reason, including assistance with the witness’ customers, a licensing agency, law enforcement or

parole agency, or any other agency of federal, state or local government.

       6. The criminal identification and history sheet of each government witness.

       7. Any criminal charges pending against any government witness which have not been

disposed of either by conviction or acquittal.

       8. Any criminal activity in which a government witness has engaged which has not resulted

in prosecution or conviction.

       9. Any evidence that any prospective government witness is biased or prejudiced against any

defendant or has any motive to falsify or distort his/her testimony. Pennsylvania v. Ritchie, 480 U.S.

39 (1987); United States v. Strifler, 851 F.2d 1197 (9th Cir. 1998).

       10. The foregoing request pertains, but is not limited to, any informant but to any other

government witness, including any defendant who decides to enter a change-of-plea and cooperate

with the instant prosecution. With respect to the above-referenced individuals a well as nay other

cooperating individuals or informants, Defendant further requests criminal records, United Stated v.

Auten, 632 F.2d 478 (5th Cir. 1980); United States v. Alvarez-Lopez, 559 F.2d 1155 (9th Cir. 1977);

all promises of consideration given to the witness, Giglio v. United States, 405 U.S. 150 (1972);

United States v. Mayer, 556 F.2d 245 (5th Cir. 1977); identification of the informant's prior

testimony, Johnson v. Brewer, 521 F.2d 556 (8th 1975); evidence of psychiatric treatment, United

States v. Lindstrom, 698 F.2d 1154 (11th Cir. 1983); United States v. Partin, 493 F.2d 750 762-64


                                                  3
(5th Cir. 1974); and evidence of the informant’s narcotic habit, United States v. Fowler, 465 F.2d

664 (D.C. Cir. 1972).

       The inherent unreliability of the testimony of an accomplice or government informant

underscores the need for complete disclosure of information relating to credibility. See, United States

v. Caldwell, 446 F .2d 611 (9th Cir. 1972). Failure to disclose impeachment evidence requires" a

new trial if undisclosed evidence was "material" such that disclosure would, within "reasonable

probability," affect the result of the proceeding. United States v. Bagley, 473 U.S. 667 (1985).

       WHEREFORE, for the above-noted reasons, defendant Ralph Garcia respectfully prays this

Court grant the instant motion.

                                                                       Respectfully Submitted,



                                                                       John C. Legutki
                                                                       Attorney for Ralph Garcia
John C. Legutki
53 West Jackson Boulevard, Suite 920
Chicago, Illinois 60604

Phone: 312 939-8747
Fax: 312 939-0054

jlegutki@outlook.com




                                                  4
